DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-9 and 11-19 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “step S1 comprises: S11, providing a substrate, and manufacturing on the substrate a number of conductive through-holes which are arranged regularly; S12, evaporating an anode layer on the substrate by a self-aligning process, wherein the anode layer comprises a number of anode units, and the anode units are set to be in one-to-one correspondence with the conductive through-holes; S13, evaporating an OLED light-emitting layer on the surface of the anode layer, wherein the OLED light-emitting layer is a blue light OLED light-emitting layer; and S14, evaporating a cathode layer on the surface of the OLED light-emitting layer, to form light-emitting pixel units”.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the high-resolution Micro-OLED layer comprises a substrate and light-emitting pixel units arranged on the substrate, the substrate is provided with a number of conductive through-holes which are arranged regularly, and the thin film transistor array is electrically connected with the light-emitting pixel units via the conductive through-holes”.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “step S3 is specifically as follows: S31, manufacturing sub-pixel units on the surface of the film encapsulation layer by a photolithographic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895